Citation Nr: 1822060	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lower back disability, to include spinal injuries and disc degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1969 to December 1972, with additional Reserve service. 

This matter is before the Board of Veterans' Appeals on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The Veteran testified before the undersigned in an October 2017 travel board hearing. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record in this case indicates that the Veteran has current diagnoses of chronic lumbar spine radiculopathy with degenerative disc disease and herniated discs. See October 2017 Medical Treatment Records. Additionally, the evidence of record is replete with private treatment records for a lower back disability.

The Veteran contends that his duty as an aviation ordnanceman, loading missiles on aircrafts, has caused his current claimed lower back disorder. Further, at the October 2017 hearing, the Veteran testified that he reported to sick call daily to receive aspirin for his back to self-medicate, but that common practice at the time was not to keep records of the aspirin that was dispensed. See October 2017 Hearing Transcript. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Thus far, no examination or opinion has been provided on this issue. Accordingly, as the record indicates that the Veteran has a current diagnosis that may be associated with active service, a remand seeking such an examination and opinion is necessary. See id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lower back disability. The entire claims file must be reviewed by the examiner and such review must be documented in the report of the examination. 

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's claimed disorders (chronic lumbar spine radiculopathy with degenerative disc disease and herniated discs) had their onset in service or are related to an injury or disease incurred in service. Attention is invited to the October 2017 Medical Treatment Records and the Veteran's testimony at the October 2017 hearing concerning the daily use of aspirin to self-medicatefor back symptoms during service.

A detailed rationale for the opinion must be provided. 

2. Thereafter, perform any other development deemed appropriate and then readjudicate the issue of entitlement to service connection for a lower back disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




